Sweney, P. J.,
We allowed a writ of habeas corpus in this case to bring relator, Harry Craig, from the Eastern Penitentiary where he is serving for parole violation on a combined sentence of 20 to 40 years.
He complains that the indictments under which he was sentenced were not signed by the district attorney. This is true and it was a common failure in 1931 when this man was sentenced. However, this defect is amendable: Commonwealth ex rel. Penland v. Ashe, 142 Pa. Superior Ct. 403.
Also, it appears that, although the face of the indictments shows that Craig plead, the word “Guilty” does not appear. However, the record of the court shows that Craig and two others plead guilty.
Craig also complains that he was never indicted by the grand jury but the record shows he is mistaken about this.
Finally, he says he requested counsel and was refused. As to this, the record is silent, but the fact is that counsel was never appointed by the court in 1931 and it is altogether probable that he was refused counsel, if he made the request.
This man served 20 years for two $50 thefts. His accomplices received much lighter sentences. His record probably got him this severe sentence. He has had an excellent penitentiary record; but when he was released on his minimum, almost at once he was arrested in New Jersey for breaking and entering, served time in New Jersey and was returned to the Eastern Penitentiary for breach of parole.
*349It may well be that the Pardon Board and the Parole Board might give some relief in this case, but there is nothing that this court can do and we must enter the following

Decree

And now, April 3, 1962, it is ordered and decreed that relator, Harry Craig, is remanded to the Eastern State Penitentiary to comply with the terms of his present sentence.